EX-99.1 Press Release NEWS RELEASE Contact: Investor Relations (206) 298-2909 EMERITUS ANNOUNCES NEW BOARD MEMBER SEATTLE, WA, (November 13, 2008) - Emeritus Corporation (NYSE: ESC), a national provider of assisted living and Alzheimer’s and related dementia care services to senior citizens, today announced the appointment of Mr. Richard Macedonia to its Board of Directors. Richard Macedonia is currently the Chief Executive Officer Emeritus of Sodexo North America.Mr. Macedonia also served in the capacity of Chief Operating Officer of Sodexo Alliance, as well as President and Chief Executive Officer of Sodexo North America, from 2003-2007.Since 1968, Mr. Macedonia has served in various executive management positions with predecessor companies SAGA Corporation and Marriott International, Inc. and was appointed as a Division Vice President with Sodexo in 1998. Mr.
